DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 USC §371(a)(c) which papers have been placed of record in the file. 
The present application, filed on 18-August-2020, is a national stage entry of WIPO/PCT application PCT/JP2018/028441 filed 30-July-2018.
This application is therefore accorded a prima facie effective filing date of 30-July-2018.

Information Disclosure Statement
The information disclosure statement IDS#1 submitted on 18-August-2018 (6 references) has been considered by the Examiner and made of record in the application file.

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 18-August-2002 as modified by the preliminary amendment PA#1 filed on the same date.  Claims 1-12 are now pending in the present application. 

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 USC §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 USC §102(a)(2) as anticipated by Guenther et al. (United States Patent Application # US 2016/0161301 A1), hereinafter Guenther.
Consider claim 1: A work information management system; Guenther discloses a glove and/or bracelet comprising a sensor unit and used to document, analyze and monitor work processes [Title; Abstract; Fig. 1-2; Para. 0002, 0006] comprising:
a wearable sensor including a sensor that is worn by a worker and receives sensor data from a sensing object and a transmitter that transmits the sensor data received from the sensor to a terminal; wherein a work-wear unit (10) may comprise a glove (20), the glove equipped with various sensors, including an RFID reader (22) and contact sensors (24) connected to a contact point (26) which may operate as a wireless transmission unit (such as WiFi or Bluetooth) [Fig. 1; Para. 0083-0085, 0089-0095] and
a computer that determines a work content of the worker based on the sensor data received from the wearable sensor and outputs a determination result to a display unit; a control system (12) comprising a CPU computer connected 
Consider claim 12: A work information management method; Guenther discloses a glove and/or bracelet comprising a sensor unit and used to document, and method of operation to analyze and monitor work processes [Title; Abstract; Fig. 1-2; Para. 0002, 0006], comprising:
receiving sensor data from a sensing object by a wearable sensor worn by a worker; wherein a work-wear unit (10) comprises a glove (20), the glove equipped with various sensors, including an RFID reader (22) and contact sensors (24), which receive data relating to movement of a hand and objects manipulated by the hand [Fig. 1, 17; Para. 0083-0085, 0167; Claim 37];
transmitting the received sensor data to a terminal by the wearable sensor; the sensors connected to a contact point (26) which may operate as a wired and/or wireless transmission unit (such as WiFi or Bluetooth) communicating sensor data to a control system (12) and/or external computer [Fig. 1, 12; Para, 0085-0086, 0168; Claim 37];
determining a work content of the worker by a computer based on the sensor data received from the wearable sensor; the data used to determine work activity performed by the user [Para. 0086, 0168, 0175-0178 (also 0169-0174); Claim 37]; and
outputting a determination result to a display unit by the computer; whereupon positive or negative feedback may be provided to the user [Fig. 16; Para. 0103-0104, 0175-0176, 0178-0179, Claim 37].

Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 2 and 3 are rejected under 35 USC §103 as unpatentable over Guenther et al. (United States Patent Application # US 2016/0161301 A1), hereinafter Guenther, in view of Ciaramelletti et al. (United States Patent Application Publication # US 2019/0174284 A1), hereinafter Ciaramelletti.
Consider claim 2 and as applied to claim 1: The work information management system according to claim 1, wherein
the wearable sensor acquires, from the sensing object, work data including identification information of the sensing object, a place of the sensing object, a user of the sensing object, and time when the sensing object is operated, and transmits the acquired work data and the sensor data to the computer, Guenther discloses a plurality of sensors which provide data about the user, work object and interaction between the two, including: (a) an RFID reader, camera and/or barcode scanner for identifying the work object, or components thereof [Para. 0010, 0052, 0106-0107, 0173], (b) the RFID reader and/or bar code scanner may be used with gyrometer and accelerometer sensors to determine position (place) [Fig. 15; Para. 0050-0053, 0172-0174], (c) sensors such as pulsimeter, blood/oxygen sensor, temperature sensor, EMG and electro-dermal sensors identify attributes and condition of the user [Fig. 13; Para. 0012], and where the sensor and work data may be communicated to a local processor and external computer and stored in association with time [Fig. 12, 17; Para. 0050, 0056, 0180]; and
the computer determines the work content of the worker based on the sensor data and the work data received from the wearable sensor and a pattern library indicating a pattern of sensor values stored for each wearable sensor and each work; Guenther discloses that it is possible to determine motions and sequences of motions of the user sufficiently to (exemplary) unambiguously identify the screwing of a screw by rotation of the user’s hand [Para. 0170], suggesting, but not specifically disclosing the existence of a 
Ciaramelletti discloses an analogous activity monitoring system [Title; Abstract; Fig. 1, 2, 5; Para. 0002] and particularly that current motion patterns are determined and compared to a predetermined library of patterns to identify an activity [Fig. 13; Para. 0112, 0126-0130].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to maintain a library of sensor data patterns for comparison with a present detected pattern as taught by Ciaramelletti and applied to a work-ware monitoring system with glove as taught by Guenther in order to identify the present activity.
Consider claim 3 and as applied to claim 2: The work information management system according to claim 2, wherein the computer performs machine learning based on previous sensor data and work data received from the wearable sensor and latest sensor data and work data, and sets a result of the machine learning as a latest pattern library. 
Guenther discloses that processes may be stored in the work-ware unit [Fig. 17; Para. 0182]; and
Ciaramelletti similarly discloses that patterns stored in a library may be updated, that new processed added, and outdated processes deleted [Fig. 13; Para. 0146].

Claim 4 is rejected under 35 USC §103 as unpatentable over Guenther et al. (United States Patent Application # US 2016/0161301 A1), hereinafter Guenther, and Ciaramelletti et al. (United States Patent Application Publication # US 2019/0174284 A1), hereinafter Ciaramelletti, further in view of Bermudez Rodriguez et al. (United States Patent Application Publication # US 2017/0337792 A1), hereinafter Bermudez.
Consider claim 4 and as applied to claim 2: The work information management system according to claim 2, further comprising:
a camera that captures an image of the worker, wherein
the camera transmits, to the computer, image data in which the captured image of the worker, identification information indicating a capturing place, and identification information of the camera are associated with each other, and
the computer associates the work data with the image data based on the identification information indicating the place included in the image data received from the camera and the place of the sensing object included in the work data. 
Guenther discloses the use of a camera as a sensor for capturing and interpreting images of a user [Fig. 14b; Para. 0107], but neither Guenther nor Ciaramelletti disclose the use of camera images specifically for the monitoring of work actions.  This is known in the art, however, and for example:
Bermudez discloses the tracking of objects in two-dimensional space, using collected images and sensor data from RFID or bar code readers [Title, Abstract; Fig. 2; Para. 0002, 0005, 0037-0038] and specifically that image data from a camera (which may be calibrated to provide information with 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to synchronize the collection of image data with other sensor data to define and track movement of objects as taught by Bermudez and applied to a work-ware monitoring system with glove as taught by Guenther and as modified by Ciaramelletti, in order to more completely and accurately locate and characterize work tasks.

Claims 5 and 6 are rejected under 35 USC §103 as unpatentable over Guenther et al. (United States Patent Application # US 2016/0161301 A1), hereinafter Guenther, in view of Hoen et al. (United States Patent Application Publication # US 2018/0364804 A1), hereinafter Hoen.
Consider claim 5 and as applied to claim 1: The work information management system according to claim 1, wherein
the wearable sensor is provided in a glove-shaped appliance that can be worn by the worker, Guenther discloses at least the use of contact sensors (24) (at a glove finger-tip, and other locations) to detect the grasp of an object, bend sensors for detecting bending of individual fingers, and also an RFID reader (22) which may receive (sensor) data from a grasped object with comprises an RFID tag [Fig. 1; Para. 0010, 0025, 0026, 0092, 0113]; and
the wearable sensor receives the sensor data by touching the sensing object by each part of a finger, a palm, or a back of a hand of the worker [Fig. 1; Para. 0025; 0092-0093].
Guenther discloses placement of contact sensors on one or more points on each finger, bend sensors on the back side of each finger, and an RFID reader on the palm of the hand, but does not specifically disclose that contact sensors are placed on the dorsal and palm portions of the hand.  This was known in the art, however, and for example:
Hoen discloses analogous fabric-based wearable devices, such as gloves comprising force sensing, and particularly that a glove form may include force sensors (14) disposed of the top, bottom and/or sides of each finger (38) and also on that palm 40 and/or dorsal surface of the glove [Title; Abstract; Fig. 1, 4; Para, 0002, 0005, 0043].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to dispose pressure, or touch, sensors at multiple points on each finger, and on the palm and back side of a hand as taught by Hoen and applied to a work-ware monitoring system with glove as taught by Guenther in order that a more complete assessment of the interaction of user’s hand with an object may be assessed.
Consider claim 6 and as applied to claim 5: The work information management system according to claim 5, wherein the wearable sensor receives the sensor data by touching the sensing object by a pressure sensor provided at each part. 

Hoen also discloses detecting compressive force of a touch as sensor data [Fig. 5; Para. 0044].

Claims 7-9 are rejected under 35 USC §103 as unpatentable over Guenther et al. (United States Patent Application # US 2016/0161301 A1), hereinafter Guenther, in view of Su et al. (United States Patent Application Publication # US 2012/0211560 A1), hereinafter Su.
Consider claim 7 and as applied to claim 1: The work information management system according to claim 1, wherein the wearable sensor receives, from the sensing object, the sensor data obtained by touching a sensing assistance attached to the sensing object. 
Guenther discloses the use of contact sensors (24) (at a glove finger-tip, and other locations) to detect the grasp of an object, and also an RFID reader (22) which may receive (sensor) data from a grasped object with comprises an RFID tag [Fig. 1; Para. 0010, 0025, 0026, 0092, 0113].
Guenther discloses that the object must be proximate, but does not disclose that it is specifically necessary to touch the object (or any particular portion thereof) in order to obtain the RFID sensor data. Such operation is known in the prior art, however, and for example:

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention for an object to be manipulated by a user to comprise a plurality of RFID tags, each operating when an associated control button is pressed, to control a function of the object as taught by Su and applied to a work-ware monitoring system with glove as taught by Guenther, in order that the work-ware system may detect and monitor user manipulation and operation of specific object functions by the user.
Consider claim 8 and as applied to claim 7: The work information management system according to claim 7, wherein
the wearable sensor receives, from the sensing object, the sensor data obtained by touching a concave-convex shape provided for each sensing assistance, Su particularly discloses transmission of RFID data caused by pressing (touching) of a switch which may assume a convex form (when pressed) [Fig. 5; Para. 0027-0028]; and
the computer identifies the sensing object based on a sensor value obtained by touching the concave-convex shape included in the sensor data; and where each of a plurality of such switches identify a particular operation or function of the object (menu item selection) Fig. 3; Para. 0038].
Consider claim 9 and as applied to claim 8: The work information management system according to claim 8, wherein the wearable sensor receives the sensor data from the sensing object by pressing the concave-convex shape of the sensing assistance. Su particularly discloses transmission of RFID data caused by pressing (touching) of a switch which may assume a convex form (when pressed) [Fig. 5; Para. 0027-0028];

Claim 10 is rejected under 35 USC §103 as unpatentable over Guenther et al. (United States Patent Application # US 2016/0161301 A1), hereinafter Guenther, and Su et al. (United States Patent Application Publication # US 2012/0211560 A1), hereinafter Su, and further in view of Lee et al. (United States Patent Application Publication # US 2005/0013416 A1), hereinafter Lee.
Consider claim 10 and as applied to claim 8: The work information management system according to claim 8, wherein the wearable sensor receives the sensor data from the sensing object by tracing the concave-convex shape of the sensing assistance. 
Guenther discloses that sensor data may be obtained which allows determination of user motions and actions, including contact with an object. Su, moreover, that the object may provide information relating to its operation and function based on a touch at a contact switch (convex/concave portion of the object), but neither Guenther nor Su discloses that information is obtained about the object by tracing the shape of the object or object portion.  This feature was known in the prior art, however, and for example:

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention, that various control buttons of a device may be of different shape and contour as taught by Lee and applied to a work-ware monitoring system with glove as taught by Guenther and modified by Su, where tracing the contour of various pushbutton switches of an object manipulated by the user provides information about the button function, as well as object function and orientation.

Claim 11 is rejected under 35 USC §103 as unpatentable over Guenther et al. (United States Patent Application # US 2016/0161301 A1), hereinafter Guenther, in view of Schaffer (United States Patent Application Publication # US 2017/0042454 A1).
Consider claim 11 and as applied to claim 1: The work information management system according to claim 1, wherein the wearable sensor is provided on a sock worn by the worker or a shoe-shaped wearable object worn by the worker on a body, and the sensor data is received from the sensing object by touching the wearable object at a sole side or an instep side of the worker. 

Schaffer discloses an analogous modular physical activity monitoring system, in which sensors may be arranged on a glove to monitor hand movement, but also embodiments in which sensors are arranged on a shoe to monitor foot activity [Title; Abstract; Fig. 7, 9; Para. 0002-0003, 0032, 0064-0065, 0067, 0092].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to apply a monitoring system to a user’s foot, disposing sensors on a sole or side of a shoe as taught by Schaffer, and applied to a work-ware monitoring system as taught by Guenther, in order to monitor user foot movement associated with a work process, in addition to hand movement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Abbott et al. (U.S. Patent # US 7,137,069 B2) disclosing thematic response to a computer user's context, such as by a wearable personal computer.
Leigh et al. (U.S. Patent Application Publication # US 2019/0212844 A1) disclosing a pressure and shear sensor.
Gold et al. (U.S. Patent Application Publication # US 2019/0174284 A1) disclosing physiologic sensors for sensing, measuring, transmitting, and processing signals.
Mani (U.S. Patent Application Publication # US 2019/0087050 A1) disclosing an assistive device with a refreshable haptic feedback interface.
Daum (U.S. Patent Application Publication # US 2002/0075232 A1) disclosing a data glove/

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like 
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684